ORDER

PER CURIAM.
Myron Sutton (“Employee”) appeals the Labor and Industrial Relations Commission’s (“the Commission”) decision finding him permanently and partially disabled, not permanently and totally disabled. Employee argues the Commission erred in finding him permanently and partially disabled because: (1) the credible evidence demonstrated he was unemployable in the open labor market due to his work-related injury and pre-existing injuries; and (2) his pre-existing conditions before the work-related injury were disabling enough to combine with the work-related injury to cause permanent total disability.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The Commission’s decision is affirmed. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the decision pursuant to Rule 84.16(b).